                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                        CHARLESTON DIVISION

 Samuel Wilder, #258295,                            C/A. No. 2:17-763-CMC-MGB

                 Plaintiff

        v.
                                                                Opinion and Order
 William F. Krebs,

                 Defendant.


        This matter is before the court on Plaintiff’s Motion for Reconsideration and Motion for

leave to Amend the Complaint. ECF Nos. 99, 100. Defendant filed a response in opposition to

both motions (ECF No. 106) and Plaintiff has filed a reply (ECF No. 107). These motions are now

ripe for resolution.

             1. Motion for Reconsideration

        In his motion for reconsideration, Plaintiff argues Defendant should not have been allowed

to file an Amended Answer and Renewed Motion for Summary Judgment based on res judicata

and collateral estopped, and the court “was estopped for filing an affirmative defense that was

waived by defendant.” ECF No. 100 at 1-2. He argues he was not put on notice of the affirmative

defense because it was not raised in Defendant’s Answer, and equitable estoppel “precludes a party

from asserting rights he otherwise would have had against another when his own conduct renders

assertion of those rights contrary to equity.” Id. at 3.

        Defendant responded, arguing the motion for reconsideration should be denied because

Plaintiff “does not present any arguments which merit reconsideration,” but reiterates previously

made arguments. ECF No. 106 at 1. Defendant also argues Plaintiff cannot raise an argument
against the amendment of the Answer under Rule 8(c) because he had an opportunity to do so

previously but did not. Id. at 2. Plaintiff filed a reply. ECF No. 107.

          The Fourth Circuit Court of Appeals has interpreted Rule 59(e) of the Federal Rules of

Civil Procedure to allow the court to alter or amend an earlier judgment: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice.” Becker v. Westinghouse Savannah

River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998)). “Rule 59(e) motions may not be used, however, to raise arguments

which could have been raised prior to the issuance of judgment, nor may they be used to argue a

case under a novel theory that the party had the ability to address in the first instance.” Pac. Ins.

Co., 148 F.3d at 403. Relief under Rule 59(e) is “an extraordinary remedy which should be used

sparingly.” Id. (internal marks omitted). “Mere disagreement does not support a Rule 59(e)

motion.” Becker, 305 F.3d at 290 (quoting Hutchinson v. Stanton, 994 F.2d 1076, 1082 (4th Cir.

1993)).

          The court will deny Plaintiff’s motion to reconsider, as there are no grounds to justify

reconsideration. Fed. R. Civ. P. 8(c) is not a change in controlling law, and the court was aware

of this Rule when it allowed Defendant to amend the Answer, even if Plaintiff had not raised it

explicitly. However, the court found the issue of res judicata/collateral estoppel necessary to

address, as a matter of law, before proceeding to trial. As explained in the court’s previous order,

Plaintiff’s claims regarding his dental treatment, or lack thereof, were fully heard in state court,

which precludes an action on the same grounds in this court. Further, although Plaintiff argues

there was no authority for Defendant to file an Amended Answer and a Renewed Motion for


                                                 2
Summary Judgment, these were specifically authorized by the court. For these reasons, Plaintiff’s

motion to reconsider is denied.

           2. Motion for Leave to Amend the Complaint

       Plaintiff also filed a motion for leave to amend his Second Amended Complaint to include

two new Defendants: Linda Freeman, Dental Assistant at McCormick Correctional Institution, and

Dr. William Akerman, Director of Dental Service at the Institution. ECF No. 99. In addition, he

wishes to amend to add two additional causes of action: deliberate indifference against Dr. Krebs

for failing to notify the Director, Dr. Akerman “for a resolution for the backlogged situation,” and

deliberate indifference against Dr. Akerman for failing to assure adequate dental care. ECF No.

99-3 at 1-2.

       Defendant responded in opposition, arguing the proposed amendments would “encompass

the same arguments” already alleged by Plaintiff in his state court action, and thus res

judicata/collateral estopped would apply to the proposed new claims as well. ECF No. 106 at 3.

Therefore, Defendant argues, the proposed amendments would be futile. Id. Plaintiff filed a reply,

noting Ms. Freeman and Dr. Akerman were “mentioned late in this litigation as a defense for

Defendant Krebs, and may be just as responsible as Defendant Krebs in this matter.” ECF No.

107 at 2. He also contends Dr. Akerman noted in his affidavit Defendant Krebs is not an employee

of the South Carolina Department of Corrections, “which creates a new cause of action and new

cause for discovery.” Id.

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading should be

“freely give[n] . . . when justice so requires.” The Fourth Circuit has held “that leave to amend a

pleading should be denied only when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the amendment would be futile.”
                                                 3
Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999). “Futility is apparent if the

proposed amended complaint fails to state a claim under the applicable rules and accompanying

standards . . . that is, if the proposed amended complaint fails to satisfy the requirements of the

federal rules.” Katyle v. Penn. Nat. Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011) (internal

citations omitted).

       Res judicata is also known as claim preclusion, and bars relitigation of claims that were or

could have been raised in a prior proceeding between the same parties. Collateral estoppel, or

issue preclusion, bars the relitigation of specific issues that were actually determined in a prior

action. Sartin v. Macik, 535 F.3d 284, 287 (4th Cir. 2008).

       The court agrees with Defendant the proposed amendments are futile. Claims regarding

Plaintiff’s dental treatment at McCormick are barred by res judicata and collateral estoppel, as

explained in the court’s Order granting summary judgment to Defendant Krebs. See ECF No. 96.

Changing or adding defendants, causes of action, or theories of recovery do not make a cause of

action viable when the factual basis underlying the event at issue has already been litigated. See

Harnett v. Billman, 800 F.2d 1308, 1314 (4th Cir. 1986) (“[C]laims may arise out of the same

transaction or series of events even if they involve different harms or different theories or measures

of relief.”); S.C. Public Interest Found. v. Greenville Cty., 737 S.E.2d 502, 508 (S.C. Ct. App.

2013) (claim preclusion applies “with respect to all or any part of the transaction, or series of

connected transactions, out of which the first action arose, even when the plaintiff is prepared to

present a theory in the second action not presented in the first action.”) (internal citation omitted).

In addition, regardless of whether Dr. Krebs or the proposed additional Defendants were actually

employees of the South Carolina Department of Corrections, they have the same interest as SCDC

(“SCDC”) in a lawsuit regarding Plaintiff’s dental treatment. See Yelsen Land Co. v. State, 723
                                                  4
S.E.2d 592, 596 (S.C. 2012) (citing Richburg v. Baughman, 351 S.E.2d 164 (1986) (“The term

‘privity’ when applied to a judgment or decree means one so identified in interest with another that

he represents the same legal rights.”). As Plaintiff’s proposed amendments are futile, his motion

to amend his Second Amended Complaint is denied.

           3. Conclusion

       For the reasons above, Plaintiff’s Motions for Reconsideration and to Amend the

Complaint (ECF Nos. 99, 100) are denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
June 20, 2019




                                                 5
